Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended specification of the disclosure filed on 07/18/2022 is in proper form and overcomes the previous objections.
The amended drawings of the disclosure filed on 07/18/2022 are in proper form and overcome the previous objections.
The amendments to the claims filed on 07/18/2022 have been entered.
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Stanford et al. (US 20190176883 A1) teaches a controller for a
steering device of a vehicle that has a steering wheel and turning wheels, the steering device including a structure where motive power transmission between a steering unit and a turning unit is separated, the turning unit being configured to turn the turning wheels in accordance with steering that is input into the steering wheel that is coupled with the steering unit (¶ [0017] – [0021]),
the controller comprising a control circuit configured to control operation of a steering-side motor of the steering unit so as to give the steering wheel a steering reaction force that is force against the steering input into the steering wheel of the steering unit (¶ [0023]), wherein:
the control circuit is configured to, in a case where turning of the turning wheels to one direction is restricted, calculate a restriction reaction force for restricting steering that is to turn the turning wheels to the one direction (¶ [0028] and [0041] – [0042]); and
the control circuit is configured to calculate the restriction reaction force based on information on the steering unit by: 
(i) storing a steering end angle of the steering wheel that is set closer to a neutral position than a steering limit position of the steering wheel;
(ii) setting a changed steering end angle based on the steering end angle that is stored and a vehicle speed of the vehicle;
(iii) calculating an end reaction force based on the changed steering end angle that has been set and a present steering angle of the steering wheel (¶ [0004] – [0006] and [0032], note that the “steering end angles” are called “simulated left and right end positions” by Stanford et al., with these “simulated end positions” being closer to the neutral position of the steering wheel);
but Stanford et al. does not teach
(iv) calculating a contact-with-obstacle reaction force based on a current value of a turning-side motor of the turning unit, the contact-with-obstacle reaction force being calculated in parallel with the end reaction force; and
(v) selecting one of the end reaction force and the contact-with- obstacle reaction force as the restriction reaction force.
	Regarding claims 4-7, these claims all depend directly or indirectly from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618